internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-104497-00 cc fip b4 taxpayers name taxpayer’s address taxpayer’s id no tax_year involved legend parent insurance subsidiary reinsurer state c state d state e state f date a date b date c date d month e date f year year year year year r s t u v w x y z service issue whether insurance subsidiary which provided coverage only to its sibling operating subsidiaries is an insurance_company for federal_income_tax purposes subject_to the provisions of part ii of subchapter_l of the internal_revenue_code conclusion under the facts described below insurance subsidiary is an insurance_company subject_to the provisions of part ii of subchapter_l of the code facts parent is a state c company whose approximately v operating subsidiaries are engaged in operating service facilities parent’s group has in excess of w employees at any one time and due to high turnover there are about x employees in any particular year most of the operating subsidiaries do business in state c a small number do business in state e insurance subsidiary was originally incorporated on date a year under the laws of state d to act as a reinsurer of the workers’ compensation risks of its operating sibling corporations parent its operating subsidiaries and insurance subsidiary are included in the consolidated tax_return of parent most of the operating subsidiaries do business in state c a small number do business in state e prior to the formation of insurance subsidiary members of parent’s group obtained workers’ compensation insurance from an unrelated direct writing insurance carrier however when the workers’ compensation market became volatile available coverage unpredictable and premium costs inconsistent especially in state c parent considered a number of alternatives to meeting the group’s workers’ compensation coverage needs and established insurance subsidiary in state d while domiciled in state d insurance subsidiary’s license only allowed it to provide reinsurance to the group’s workers’ compensation program for the period ending on december year the primary insurance carrier was one or more domestic fronting companies which bore all reporting compliance with department of insurance and rate filing_requirements as reinsurer insurance subsidiary provided workers’ compensation coverage with respect to more than w employees of the operating subsidiaries in month e year insurance subsidiary was redomesticated in state c after it became a fully licensed state c insurance_company subsidiary began writing insurance policies for the state c operating subsidiaries within the group_insurance subsidiary has not assumed any new reinsurance business for accident years subsequent to december year instead insurance subsidiary directly writes all of the insurance_business that it provides and it reinsures a portion of all of its insurance policies with reinsurer a state f corporation which is an unrelated international reinsurance company during the first six months of year insurance subsidiary the single tax_year which is the subject of this technical_advice_memorandum began on date c year and ended on date d year parent has no employees as all of its functions are performed by employees in a headquarters subsidiary reinsured the excess of loss over the first dollar_figure net_loss per occurrence for workers’ compensation and employers’ liability policies it wrote subject_to maximum limits insurance subsidiary has paid state c premium taxes since its redomestication and before that paid state d premium taxes on reinsurance insurance subsidiary’s premium to surplus ratio as of the last day of the fiscal_year under consideration in this request for technical_advice was y and its capitalization was at least dollar_figurez neither parent nor its affiliates are obligated to contribute capital to insurance subsidiary in the event the company becomes financially weak and cannot meet its obligations further there are no hold harmless agreements under which parent would not pursue claims against a fronting company if insurance subsidiary defaulted on its obligations as reinsurer insurance subsidiary issues each affiliate of parent a separate policy and each affiliate separately records its monthly actual payroll in order to determine premiums for insurance_business that it writes directly insurance subsidiary submits actuarially determined rates for approval to the state c department of insurance these approved rates are applied to the individual policyholders with adjustments to reflect the state c workers’ compensation rating bureau modification factor and any other risk modification factors allowable under insurance subsidiary’s approved rating plan the reinsurance premiums_paid by insurance subsidiary are established by reinsurer as a percentage of gross written premiums insurance subsidiary keeps its approved rating filing plan with the state in which it is located prior to becoming a direct writer fully licensed in state c insurance subsidiary had no employees and all management administrative and claims management and claims servicing were contracted with third party administrators after becoming a direct writer insurance subsidiary began hiring employees since date f year insurance subsidiary has employed a president and chief_executive_officer a secretary and chief financial officer and a vice president and chief operating officer who have overall responsibility for insurance operations including underwriting and claims administration the only business conducted by insurance subsidiary is providing workers’ compensation coverage reserves for business written and assumed by insurance subsidiary are based upon an independent actuarial analysis claim and loss adjustment reserves for business insured or reinsured are based upon a review by a third party actuary at the end of each calendar_year for the year at issue insurance subsidiary’s premium income was dollar_figurer losses paid were dollar_figures unpaid loss_reserves increased by dollar_figuret and premiums_paid for reinsurance totaled dollar_figureu day-to-day claims management loss control services information services accounting personnel and reporting functions along with secretarial support were performed by third party administrators in year insurance subsidiary hired a manager of accounting and financial reporting and dispensed with the third party contractors who used to keep its books_and_records since year it has and continues to maintain its own books_and_records in year insurance subsidiary hired a claims manager for claims oversight law and analysis sec_831 of the code provides that taxes as computed in sec_11 are imposed for each taxable_year on the taxable_income of each insurance_company other than a life_insurance_company sec_832 provides that taxable_income means the gross_income as defined in sec_832 less deductions allowed by sec_832 under sec_832 gross_income includes the combined gross amount earned during the taxable_year from investment_income and from underwriting_income computed on the basis of the underwriting and investment exhibit of the annual_statement approved by the national association of insurance commissioners sec_832 defines underwriting_income as premiums earned on insurance contracts during the taxable_year less losses_and_expenses incurred sec_1_831-3 of the regulations provides that for purposes of sec_831 and sec_832 of the code the term_insurance companies means only those companies that qualify as insurance_companies under the definition in former sec_1_801-1 now sec_1_801-3 of the regulations sec_1_801-3 of the regulations provides that the term_insurance company means a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 further provides that though the company’s name charter powers and subjection to state insurance laws are significant in determining the business that a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year that determines whether the company is taxable as an insurance_company under the code see also 285_us_182 to the same effect as the regulation neither the code nor the regulations define the terms insurance or insurance_contract the accepted definition of insurance for federal_income_tax purposes relates back to 312_us_531 in which the supreme court stated that h istorically and commonly insurance involves risk-shifting and risk-distributing case law has defined insurance as involv ing a contract whereby for adequate_consideration one party undertakes to indemnify another against a loss arising from certain specified contingencies or perils i t is the contractual security against possible anticipated loss see 199_f2d_508 7th cir in addition the risk transferred must be risk of economic loss 572_f2d_1190 7th cir cert_denied u s the incoming request for technical_advice contained a discussion of revrul_77_ 1977_2_cb_53 which concluded that there is no economic shifting or distributing of risks of loss to the extent the insured and insurer represented one economic family revrul_2001_31 2001_26_irb_1348 explains that the internal_revenue_service will no longer raise the economic family theory in addressing whether captive insurance transactions constitute valid insurance risk shifting occurs where a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance payment see 811_f2d_1297 9th cir early case law established the principle that reserves for losses held in segregated funds or revocable trusts are a form of self-insurance and are not deductible as insurance reserves while funds established by an operating business_company may be similar in purpose to the reserves of insurance_companies the reserves of insurance_companies are deductible under code sections that do not apply to non-insurance companies 43_f2d_78 10th cir there has been considerable case law involving the use of related corporations to achieve a result parallel to that of the situation in spring canyon coal co in addressing whether a party may insure its parent company courts have held that there is not sufficient risk shifting to constitute insurance for federal_income_tax purposes where the related_party insures only its parent or its parent’s other non-insurance subsidiaries eg 640_f2d_1010 9th cir clougherty supra in contrast both the united_states court_of_appeals for the sixth circuit and the united_states court of federal claims held that under similar facts payments to a captive insurer by its sibling subsidiaries were deductible as insurance premiums 881_f2d_247 6th cir 40_fedclaims_42 in 62_f3d_835 6th cir the sixth circuit applied humana to a brother-sister insurance transaction and concluded that the captive insurer was a sham and the payments at issue were therefore not deductible as insurance premiums in malone the taxpayer and its operating subsidiaries purchased insurance from a commercial insurer which then reinsured a significant portion of the premiums received from the taxpayer and paid the remainder to the captive as a reinsurance_premium the taxpayer claimed deductions for the insurance premiums_paid to the commercial insurer in determining that the captive company was a sham the court in malone noted that the parent propped up the captive by guaranteeing its performance the captive was thinly capitalized and the captive was loosely regulated by the locale in which it was incorporated bermuda id pincite other factors to consider in determining whether a transaction will be treated as insurance for federal_income_tax purposes include whether a captive insurance transaction is a sham include whether the captive’s business operations were kept separate from its parent’s ocean drilling exploration co v united_states cl_ct aff’d 988_f2d_1135 fed cir the essence of whether an arrangement is insurance depends upon whether the company’s assumption of the risk of loss is part of a general scheme to distribute actual losses among a large group of persons bearing somewhat similar risks william r vance handbook on the law of insurance page sec_1 and 3rd ed risk_distribution has been further explained as incorporating the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as a premium and set_aside for the payment of such a claim by assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match more closely its receipt of premiums see clougherty packing co f 2d pincite in the present case there were no parental or related_party guarantees in any form propping up insurance subsidiary the company was adequately capitalized and its premium to surplus ratio was strong the reason for the formation of the company was due at least in part to significant disruptions in the price to be paid to unrelated insurers for workers’ compensation coverage in state c further insurance subsidiary for the greater portion of the fiscal_year under consideration was a fully regulated non-captive domestic insurance_company under the laws of state c the company issued to each of the operating subsidiaries a separate policy and maintained separate records apart from its affiliates while it was a company regulated under state c law the company hired a number of officers employees to further its insurance_business and subsequently has continued to add more employees to conduct its insurance_business which we understand is its sole business finally insurance subsidiary assumed the workers’ compensation risks from approximately v operating subsidiaries employing in excess of w employees and distributed this large number of homogeneous independent risks among its insureds to some extent insurance subsidiary reinsured those risks with a large unrelated insurance_company accordingly for the year at issue we conclude that insurance subsidiary is an insurance_company subject_to the provisions of part ii of subchapter_l of the code caveat s no opinion is expressed concerning the application of regulations under sec_1502 to the entities or transactions at issue in this case a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
